In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 21-0532V
                                         UNPUBLISHED


    CANDY L. CHAPMAN,                                          Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: August 12, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision based on Proffer;
                                                               Influenza (Flu) and Tetanus-
                        Respondent.                            Diphtheria-Acellular Pertussis (Tdap)
                                                               Vaccines; Shoulder Injury Related to
                                                               Vaccine Administration (SIRVA)

Kathy Ann Lee, Christie Farrell Lee & Bell, P.C., Indianapolis, IN, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On January 11, 2021, Candy L. Chapman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that as a result of influenza (“flu”) and tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccines received in her left shoulder on April 5,
2019, she suffered a shoulder injury related to vaccine administration (“SIRVA”). Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.



1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         On August 8, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On August 12, 2022, Respondent filed a proffer on award of
compensation. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $93,224.23 (representing $87,500.00 for pain and suffering,
$2,953.65 for lost wages, and $2,788.78 for past unreimbursable expenses) in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

 CANDY CHAPMAN,

                Petitioner,                           No. 21-532V
                                                      Chief Special Master Brian H. Corcoran
 v.                                                   (ECF)

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 11, 2021, Candy Chapman (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, as amended (the

“Vaccine Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she suffered a left shoulder

injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine and

a tetanus (“Tdap”) vaccine administered to her on April 5, 2019. Petition at 1.

       On August 8, 2022, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of the

Act for a SIRVA Table injury, and on August 8, 2022, the Chief Special Master issued a Ruling

on Entitlement finding petitioner entitled to compensation. ECF No. 35; ECF No. 36.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $87,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Lost Wages

       Evidence supplied by petitioner documents that she incurred past lost wages related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded past lost

wages in the amount of $2,935.65. See 42 U.S.C. §300aa-15(a)(3)(A). Petitioner agrees.

       C.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $2,788.78. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $93,224.43, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Candy Chapman:                $93,224.43




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                             Respectfully submitted,
                             BRIAN M. BOYNTON
                             Principal Deputy Assistant Attorney General

                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             HEATHER L. PEARLMAN
                             Deputy Director
                             Torts Branch, Civil Division

                             DARRYL R. WISHARD
                             Assistant Director
                             Torts Branch, Civil Division

                             /s/ Amanda Pasciuto
                             AMANDA PASCIUTO
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Benjamin Franklin Station
                             Washington, D.C. 20044-0146
                             (202) 616-4847
                             Amanda.Y.Pasciuto@usdoj.gov

Dated: August 12, 2022




                         3